Title: [Jacques Charbonnier de la Robole]: Memorandum, [before 13 September 1784]
From: Charbonnier de la Robole, Jacques
To: 


				
					[before September 13, 1784]
				
				Le Sieur Mouret Avocat en Parlement et secretaire du Parquet du Parlement de Provence se trouvant Le Pere d’environ douze Enfants et La modicité de sa fortune exigeant qu’il fit embrasser a ses Enfants des Etats utiles en a fait Elever d’euxs dans La Profession de La Librairie et deuxs dans L’imprimerie.
				Dans Le nombre des deuxs destines a L’imprimerie L’un a formé un Etablissement Considerable d’imprimerie a aix en Provence. L’autre appellé Prosper Mouret habile pour La Casse La Presse et très en etat d’etre a La ête d’une imprimerie soit en chef soit en second ayant appris que dans Les treize Provinces des Etats unis de L’amerique on y avoit besoin de quelques sujets Capables et experts en imprimerie desireroit avec ardeur de trouver L’occasion et Les moyens d’aller et se transporter dans telle des d. Provinces ou L’on pourroit juger ses services plus utiles avec L’assurance néanmoins de trouver dès son

arrivée une occupation utile et fructueuse Parceque ses moyens ne sçauroient Lui Permettre d’y vivre et de s’y entretenir sans Le secours assuré de travail.
				Le d. Prosper Mouret est un jeune homme né de Parents très honnêtes et dont La reputation est solidement et avantageusement etablie. M Le Blanc de Castillon Procureur general du Roi au Parlement d’aix en Provence se faira un vrai plaisir de rendre, si la chose est desireé, touts les temoignages les plus interessants du jeune homme et de sa famille./.
			 
				Notation: Mouret—
			